                Case 1:18-md-02865-LAK Document 432 Filed 07/29/20 Page 1 of 2
                                            KOSTELANETZ & FINK, LLP
                                            7 WORLD TRADE CENTER, 34TH FLOOR
                                               NEW YORK, NEW YORK 10007
                                                           ___
      WASHINGTON, DC OFFICE
601 NEW JERSEY AVENUE, NW, SUITE 260                TEL: (212) 808-8100
       WASHINGTON, DC 20001                         FAX: (212) 808-8108
                ___
                                                      www.kflaw.com
        TEL: (202) 875-8000
        FAX: (202) 844-3500




                                                                          July 29, 2020




     Via ECF and Electronic Mail

     Honorable Lewis A. Kaplan
     United States District Judge
     Daniel Patrick Moynihan U.S. Courthouse
     500 Pearl Street
     New York, NY 10007

                         RE:       In re: Customs and Tax Administration of the Kingdom of Denmark
                                   (SKAT) Tax Refund Litigation, Master Docket 18-md-2865 (LAK)

     Dear Judge Kaplan:

              John van Merkensteijn and the Bernina Pension Plan Trust filed an Answer to Amended
     Complaint (the “Answer”) today in the matter of Skatteforvaltningen v. John van Merkensteijn,
     et al., Docket Number 1:19:cv-10713-LAK. As there is no ability to file an answer on the
     Master Docket and then “spread” the filing to the individual related action, the Answer was filed
     on the aforementioned docket. A copy of the Answer is also attached to this Letter as Exhibit 1.


                                                                          Respectfully submitted,

                                                                          KOSTELANETZ & FINK, LLP


                                                                      By: /s/ Nicholas S. Bahnsen
                                                                          SHARON L. MCCARTHY
                                                                          CAROLINE CIRAOLO
                                                                          NICHOLAS S. BAHNSEN
                                                                          7 World Trade Center, 34th Floor
                                                                          New York, New York 10007
                                                                          Tel: (212) 808-8100
        Case 1:18-md-02865-LAK Document 432 Filed 07/29/20 Page 2 of 2

July 29, 2020
Page 2

                                               Fax: (212) 808-8108
                                               cciraolo@kflaw.com
                                               smccarthy@kflaw.com
                                               nbahnsen@kflaw.com

                                               Attorneys for Defendants
                                               John van Merkensteijn and Bernina
                                               Pension Plan Trust

cc:    Plaintiff’s Counsel via ECF.
